SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

416
KA 13-01516
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MARIE SPRAGUE, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (EVAN HANNAY OF COUNSEL),
FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Jeffrey R.
Merrill, A.J.), rendered May 14, 2013. The judgment convicted
defendant, upon her plea of guilty, of criminal possession of a forged
instrument in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court